Exhibit 10.2

 

September 23, 2009

 

Adrienne Kantor

66 Leonard Street, Apt. 3E

New York, NY  10013

 

Dear Ms. Kantor:

 

This letter agreement (the “Agreement”) confirms the termination of your
employment with Cache, Inc. (the “Company”) and of the Employment Agreement
dated July 3, 2007 (the “Employment Agreement”) with the Company, effective at
the close of business on September 23, 2009 (the “Termination Date”).  The
termination of your employment is by mutual written agreement as provided by
Section 4.1 of the Employment Agreement, subject to the terms and conditions set
forth hereinafter.  This letter also amends certain related provisions of the
Asset Purchase Agreement by and among Cache, Inc., Adrienne Victoria, Inc. and
Adrienne Victoria Designs, Inc., dated as of July 3, 2007 (the “Asset Purchase
Agreement”).

 


1.     THE COMPANY WILL PROVIDE YOU WITH THE FOLLOWING:


 


(A)           PAYMENTS.  IN CONSIDERATION OF YOUR AGREEMENT, WITHOUT REVOCATION,
TO THE TERMS AND CONDITIONS OF THIS AGREEMENT, AND THE RELEASE OF CLAIMS AS SET
FORTH BELOW, AND IN LIEU OF ANY AND ALL PAYMENTS THAT WOULD HAVE BEEN MADE TO
THE SELLER UNDER SECTION 3.8 OF THE ASSET PURCHASE AGREEMENT:


 

(I)            THE COMPANY WILL PROVIDE YOU WITH A PAYMENT OF $1,500,000 PAYABLE
IN 12 QUARTERLY INSTALLMENTS OF $125,000 EACH.  THE FIRST PAYMENT WILL BE
PAYABLE ON SEPTEMBER 30, 2009, AND SUBSEQUENT PAYMENTS SHALL BE PAYABLE EVERY
THREE MONTHS THEREAFTER UNTIL THE ENTIRE $1,500,000 IS PAID.

 

(II)           TO THE EXTENT THAT THE COMPANY EARNS NET INCOME IN EXCESS OF $6.5
MILLION ON AN ANNUAL BASIS IN 2010, 2011, 2012 AND/OR 2013, YOU SHALL BE
ENTITLED TO RECEIVE TEN PERCENT (10%) OF EVERY DOLLAR OF NET INCOME EARNED IN
EXCESS OF $6.5 MILLION UP TO AN AGGREGATE TOTAL PAYMENT OF $500,000.  SUCH
PAYMENTS, IF ANY, SHALL BE PAYABLE IN 2011, 2012, 2013 AND 2014, AS AND IF
APPLICABLE.  FOR THE AVOIDANCE OF DOUBT, YOU SHALL NOT BE ENTITLED TO ANY
PAYMENTS UNDER THIS PARAGRAPH 1(A)(II) IN RESPECT OF ANY YEAR IN WHICH THE
COMPANY EARNS NET INCOME EQUAL TO OR LESS THAN $6.5 MILLION.

 


(B)   BENEFITS.  YOUR COVERAGE UNDER THE COMPANY’S BENEFIT PLANS WILL CEASE AS
OF THE TERMINATION DATE, EXCEPT FOR YOUR MEDICAL, DENTAL AND VISION COVERAGE
WHICH WILL CEASE AT THE END OF THE MONTH IN WHICH THE TERMINATION DATE OCCURS. 
FOLLOWING SUCH CESSATION OF COVERAGE, YOU MAY ELECT TO CONTINUE YOUR COVERAGE
UNDER THE COMPANY’S MEDICAL, DENTAL AND VISION BENEFIT PLANS,

 

--------------------------------------------------------------------------------


 


AT YOUR OWN EXPENSE, PURSUANT TO THE CONSOLIDATED OMNIBUS BUDGET RECONCILIATION
ACT (COBRA), SUBJECT TO THE TERMS OF THE APPLICABLE PLAN AND THE LAW.  SPECIFIC
INFORMATION REGARDING CONTINUATION OF YOUR MEDICAL, DENTAL AND VISION BENEFITS
WILL BE SENT TO YOU UNDER SEPARATE COVER.  YOUR RIGHT TO MAKE ADDITIONAL
CONTRIBUTIONS TO THE 401(K) PLAN ENDS AS OF THE TERMINATION DATE.  YOU WILL
RETAIN YOUR RIGHTS TO ANY AMOUNTS YOU PREVIOUSLY CONTRIBUTED TO THE PLAN AND
AMOUNTS CONTRIBUTED BY THE COMPANY THAT ARE VESTED IN ACCORDANCE WITH THE TERMS
OF THE PLAN.  NOTHING IN THIS AGREEMENT SHALL AFFECT OR OTHERWISE DIMINISH YOUR
COVERAGE UNDER THE COMPANY’S DIRECTORS AND OFFICERS LIABILITY INSURANCE POLICY
AS SET FORTH IN SECTION 3.5 OF THE EMPLOYMENT AGREEMENT OR YOUR RIGHTS TO
INDEMNIFICATION BY THE COMPANY, IF ANY.


 


(C)   SALARY & UNUSED VACATION.  YOU WILL BE PAID YOUR SALARY AND ACCRUED BUT
UNUSED VACATION DAYS THROUGH THE TERMINATION DATE IN ACCORDANCE WITH THE
COMPANY’S NORMAL PAYROLL PRACTICES.


 


(D)   NO OTHER PAYMENTS.  THE PARTIES SPECIFICALLY ACKNOWLEDGE THAT THE PAYMENTS
DESCRIBED IN PARAGRAPH 1(A) ABOVE CONSTITUTE CONSIDERATION PAID IN LIEU OF THE
EARN-OUT PAYMENTS THAT WOULD OR COULD HAVE BEEN PAYABLE TO THE SELLER (AS
DEFINED IN THE ASSET PURCHASE AGREEMENT) UNDER SECTION 3.8 OF THE ASSET PURCHASE
AGREEMENT.  YOU (AND THE SELLER) SHALL NOT BE ENTITLED TO ANY OTHER SEVERANCE,
COMPENSATION, WAGES OR OTHER PAYMENTS (INCLUDING, WITHOUT LIMITATION, PAYMENTS
UNDER SECTION 3.8 OF THE ASSET PURCHASE AGREEMENT OR PAYMENTS UNDER SECTION 5.1
OF THE EMPLOYMENT AGREEMENT) OTHER THAN REIMBURSEMENT FOR LEGITIMATE BUSINESS
EXPENSES INCURRED PRIOR TO THE TERMINATION DATE, WHICH SHALL BE REIMBURSED IN
ACCORDANCE WITH THE COMPANY’S EXPENSE REIMBURSEMENT POLICY, OR AS SET FORTH IN
THIS AGREEMENT.


 


2.     RESTRICTED STOCK.  THE COMPANY WILL PAY YOU FOR YOUR 2111 VESTED
RESTRICTED SHARES (AS DEFINED IN THE COMPANY’S 2008 STOCK OPTION AND PERFORMANCE
INCENTIVE PLAN) WHICH YOU ACQUIRED UNDER THE RESTRICTED STOCK AWARD AGREEMENT
BETWEEN YOU AND THE COMPANY DATED JULY 15, 2008 (THE “RESTRICTED STOCK AWARD
AGREEMENT”).  THE PRICE SHALL BE DETERMINED BASED ON THE CLOSING PRICE OF THE
COMPANY’S STOCK ON THE TERMINATION DATE, AND SHALL BE PAYABLE TO YOU WITHIN
FIFTEEN (15) BUSINESS DAYS FOLLOWING THE EFFECTIVE DATE (AS DEFINED IN PARAGRAPH
12 OF THIS AGREEMENT).  YOU AGREE THAT ALL EQUITY INCENTIVES YOU HOLD IN THE
COMPANY (INCLUDING, WITHOUT LIMITATION, UNVESTED RESTRICTED SHARES UNDER THE
COMPANY’S 2008 STOCK OPTION AND PERFORMANCE INCENTIVE PLAN) ARE FORFEITED AS OF
THE TERMINATION DATE.  THE COMPANY REPRESENTS AND WARRANTS THAT YOU HAVE NOT
BEEN GRANTED ANY EQUITY INCENTIVE BENEFITS OTHER THAN THOSE SET FORTH IN THE
RESTRICTED STOCK AWARD AGREEMENT.  FOR THE AVOIDANCE OF DOUBT, YOU SHALL NOT
FORFEIT ANY COMPANY STOCK THAT YOU PREVIOUSLY ACQUIRED IN THE OPEN MARKET PRIOR
TO THE TERMINATION DATE.


 


3.     RIGHTS UNDER THE ASSET PURCHASE AGREEMENT.


 


(A)   NOTHING IN THIS AGREEMENT AFFECTS THE SELLER’S RIGHT TO PAYMENT OF THE
PURCHASE PRICE UNDER SECTION 3.2 OF THE ASSET PURCHASE AGREEMENT, THE RELATED
PROMISSORY NOTE DATED JULY 3, 2007 AND THE GUARANTY BY CACHE, INC., DATED
JULY 3, 2007 IN FAVOR OF THE SELLER.  NOTWITHSTANDING THE FOREGOING, YOU AGREE
THAT IF YOU (I) DO NOT EXECUTE THIS AGREEMENT, OR (II) REVOKE YOUR ACCEPTANCE OF
THIS AGREEMENT, AND YOU HAVE ALREADY RECEIVED PAYMENT UNDER PARAGRAPH 1(A) OF
THIS AGREEMENT, SUCH PAYMENT WILL BE DEDUCTED FROM ANY OTHER PAYMENTS OWED TO
THE SELLER BY THE

 

2

--------------------------------------------------------------------------------


 


COMPANY (INCLUDING, WITHOUT LIMITATION, PAYMENTS UNDER SECTION 3.2 OF THE ASSET
PURCHASE AGREEMENT).


 


(B)   YOU AGREE THAT YOU AND THE SELLER SHALL NO LONGER HAVE ANY RIGHT TO
EARN-OUT PAYMENTS UNDER SECTION 3.8 OF THE ASSET PURCHASE AGREEMENT.


 


(C)   THE COMPANY AGREES THAT, NOTWITHSTANDING THE PROVISIONS OF ARTICLE 10 OF
THE ASSET PURCHASE AGREEMENT, IT SHALL NOT ASSERT ANY CLAIM FOR A BREACH OF
SECTION 4.2 OR THE SECOND SENTENCE OF SECTION 4.5 OF THE ASSET PURCHASE
AGREEMENT EXCEPT FOLLOWING A CLAIM BROUGHT AGAINST THE COMPANY BY A THIRD PARTY
OR RECEIPT BY THE COMPANY OF WRITTEN NOTICE FROM A THIRD PARTY OF ANY FACTS OR
CIRCUMSTANCES THAT WOULD CONSTITUTE A BREACH OF SUCH SECTIONS.


 


(D)   EXCEPT AS EXPLICITLY SET FORTH HEREIN, THE PROVISIONS OF THE ASSET
PURCHASE AGREEMENT REMAIN IN FULL FORCE AND EFFECT.


 


4.     RESTRICTIONS AND CONTINUING OBLIGATIONS.


 


(A)   PROPRIETARY INFORMATION.  YOU CONFIRM YOUR CONTINUING OBLIGATIONS TO
PROTECT PROPRIETARY INFORMATION UNDER SECTION 6 OF THE EMPLOYMENT AGREEMENT AND
REPRESENT AND WARRANT THAT YOU HAVE COMPLIED WITH THEM TO DATE.  SUCH
OBLIGATIONS ARE HEREBY INCORPORATED BY REFERENCE INTO THIS AGREEMENT.


 


(B)   COOPERATION.  YOU CONFIRM YOUR CONTINUING OBLIGATIONS TO COOPERATE WITH
REASONABLE REQUESTS OF THE COMPANY UNDER SECTION 6.3 AND SECTION 8 OF THE
EMPLOYMENT AGREEMENT AND REPRESENT AND WARRANT THAT YOU HAVE COMPLIED WITH THEM
TO DATE.  SUCH OBLIGATIONS ARE HEREBY INCORPORATED BY REFERENCE INTO THIS
AGREEMENT.


 


(C)   RESTRICTIVE COVENANTS.  YOU CONFIRM YOUR OBLIGATIONS WITH RESPECT TO
NON-DISCLOSURE AND NON-SOLICITATION UNDER SECTION 7.1 OF THE EMPLOYMENT
AGREEMENT, AND SECTION 7.4(C), (F) AND (G) OF THE ASSET PURCHASE AGREEMENT AND
REPRESENT AND WARRANT THAT YOU HAVE COMPLIED WITH THEM TO DATE.  SUCH
OBLIGATIONS ARE HEREBY INCORPORATED BY REFERENCE INTO THIS AGREEMENT AND
CONTINUE AFTER THE TERMINATION DATE AS PROVIDED IN SECTION 7 OF THE EMPLOYMENT
AGREEMENT AND SECTION 7.4 OF THE ASSET PURCHASE AGREEMENT.  YOU ARE EXPRESSLY
RELEASED, AS OF THE EFFECTIVE DATE, FROM THE NON-COMPETE PROVISIONS IN
SECTION 7.2 OF THE EMPLOYMENT AGREEMENT AND SECTION 7.4 OF THE ASSET PURCHASE
AGREEMENT.


 


(D)   RETURN OF PROPERTY.  YOU CONFIRM YOUR OBLIGATION TO PROMPTLY RETURN
COMPANY PROPERTY IN ACCORDANCE WITH SECTION 6.4 OF THE EMPLOYMENT AGREEMENT. 
THIS OBLIGATION IS HEREBY INCORPORATED BY REFERENCE INTO THIS AGREEMENT. 
NOTWITHSTANDING THE FOREGOING, YOU MAY RETAIN YOUR BLACKBERRY AS PERSONAL
PROPERTY; PROVIDED THAT, YOU SHALL THEREFORE REMOVE AND/OR RETURN ANY
INFORMATION RELATED TO THE COMPANY, INCLUDING, WITHOUT LIMITATION, ANY
PROPRIETARY INFORMATION, AND YOU AGREE TO PROTECT THE CONFIDENTIALITY OF ALL
SUCH INFORMATION STORED ON THE BLACKBERRY.  FOR PURPOSES OF CLARITY, IT IS
UNDERSTOOD AND AGREED THAT YOUR CELL PHONE IS, AND REMAINS, YOUR PERSONAL
PROPERTY, AND THE COMPANY AGREES TO ASSIST AND COMPLY WITH ANY REASONABLE
REQUEST TO PORT YOUR CELL PHONE TELEPHONE NUMBER AS MAY BE REQUIRED.  IN
ADDITION, YOU MAY RETRIEVE, WITHIN TEN (10) 

 

3

--------------------------------------------------------------------------------


 


DAYS OF THE DATE HEREOF, YOUR PERSONAL BELONGINGS AND EFFECTS, INCLUDING BUT NOT
LIMITED TO THE EXCLUDED ASSETS ENUMERATED IN SCHEDULE 2.3(1) OF THE ASSET
PURCHASE AGREEMENT.


 


(E)   NONDISPARAGEMENT.  YOU CONFIRM YOUR OBLIGATION NOT TO DISPARAGE THE
COMPANY IN ACCORDANCE WITH SECTION 9 OF THE EMPLOYMENT AGREEMENT AND REPRESENT
AND WARRANT THAT YOU HAVE COMPLIED WITH IT TO DATE.  YOU AGREE, BY SIGNING THIS
AGREEMENT, THAT YOU WILL NOT AT ANY TIME WITHOUT LIMITATION PUBLISH OR
COMMUNICATE TO ANY PERSON OR ENTITY ANY DISPARAGING (AS DEFINED BELOW) REMARKS,
COMMENTS OR STATEMENTS CONCERNING THE CACHE RELEASED PARTIES (AS DEFINED IN
PARAGRAPH 5(A) OF THIS AGREEMENT). THE COMPANY AGREES THAT THE COMPANY’S
OFFICERS AND DIRECTORS WILL NOT, AT ANY TIME WITHOUT LIMITATION, PUBLISH OR
COMMUNICATE TO ANY PERSON OR ENTITY ANY DISPARAGING REMARKS, COMMENTS OR
STATEMENTS CONCERNING YOU.  “DISPARAGING” REMARKS, COMMENTS OR STATEMENTS ARE
THOSE THAT IMPUGN THE CHARACTER, HONESTY, INTEGRITY, MORALITY OR BUSINESS ACUMEN
OR ABILITIES IN CONNECTION WITH ANY ASPECT OF THE OPERATION OF BUSINESS OF THE
INDIVIDUAL OR ENTITY BEING DISPARAGED. NOTHING IN THIS PARAGRAPH SHALL BE
CONSTRUED TO PRECLUDE TRUTHFUL DISCLOSURES IN RESPONSE TO LAWFUL PROCESS AS
REQUIRED BY APPLICABLE LAW, REGULATION, OR ORDER OR DIRECTIVE OF A COURT,
GOVERNMENTAL AGENCY OR REGULATORY ORGANIZATION.


 


(F)    REMEDIES; SPECIFIC PERFORMANCE.  YOU CONFIRM THE COMPANY’S RIGHT TO
INJUNCTIVE RELIEF PROVIDED IN SECTION 10 OF THE EMPLOYMENT AGREEMENT AND
SECTION 7.4(F) OF THE ASSET PURCHASE AGREEMENT.  THIS RIGHT IS HEREBY
INCORPORATED BY REFERENCE INTO THIS AGREEMENT.


 


5.     RELEASES.


 


(A)   RELEASE BY YOU.  IN CONSIDERATION OF THE BENEFITS SET FORTH HEREIN, AND
OTHER GOOD AND VALUABLE CONSIDERATION THAT YOU AGREE YOU WOULD NOT BE ENTITLED
TO WITHOUT EXECUTING THIS AGREEMENT, YOU HAVE NO CLAIM AGAINST THE COMPANY AND,
YOU, ON YOUR OWN BEHALF AND ON BEHALF OF YOUR HEIRS, EXECUTORS, ASSIGNS,
REPRESENTATIVES, AGENTS AND ATTORNEYS (THE “KANTOR RELEASORS”), HEREBY
IRREVOCABLY GENERALLY RELEASE AND WAIVE (GIVE UP) ANY AND ALL COMPLAINTS,
GRIEVANCES, CLAIMS, CAUSES OF ACTION OR THE LIKE THAT YOU HAD, NOW HAVE OR MAY
HAVE IN THE FUTURE AGAINST THE COMPANY, ITS PARENT COMPANIES, SUBSIDIARIES,
AFFILIATES AND AFFILIATED FUNDS, AND ALL OF THEIR RESPECTIVE PAST AND PRESENT
OFFICERS, DIRECTORS, PRINCIPALS, EMPLOYEES, REPRESENTATIVES, AGENTS, ATTORNEYS,
SUCCESSORS AND ASSIGNS, IN THEIR OFFICIAL AND INDIVIDUAL CAPACITIES
(COLLECTIVELY THE “CACHE RELEASED PARTIES”), INCLUDING, BUT NOT LIMITED TO, ANY
AND ALL MATTERS RELATING TO YOUR EMPLOYMENT AND/OR TERMINATION OF EMPLOYMENT
WITH THE COMPANY, INCLUDING, BUT NOT LIMITED TO, ANY CLAIMS FOR EMPLOYMENT
DISCRIMINATION ON THE BASIS OF AGE, SEX, RACE, RELIGION, NATIONAL ORIGIN,
DISABILITY OR ANY OTHER PROTECTED CLASS AND ANY CLAIMS FOR WAGES, SALARY,
BONUSES OR BENEFITS OF ANY KIND OR NATURE AND ANY AND ALL CLAIMS ARISING UNDER
ANY FEDERAL, STATE OR LOCAL DISCRIMINATION LAWS, INCLUDING, BUT NOT LIMITED TO,
TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, THE CIVIL RIGHTS ACT OF 1866, THE
AMERICANS WITH DISABILITIES ACT, THE AGE DISCRIMINATION IN EMPLOYMENT ACT, THE
PREGNANCY DISCRIMINATION ACT, THE EQUAL PAY ACT, THE FAMILY MEDICAL LEAVE ACT OF
1993, THE EMPLOYEE RETIREMENT INCOME SECURITY ACT, THE NEW YORK STATE HUMAN
RIGHTS LAW, THE NEW YORK STATE WHISTLEBLOWER LAW, THE NEW YORK STATE LABOR LAW,
THE NEW YORK STATE WORKER ADJUSTMENT AND RETRAINING NOTIFICATION ACT, THE NEW
YORK CIVIL RIGHTS LAW, THE ADMINISTRATIVE CODE OF THE CITY OF NEW YORK, THE NEW
YORK CITY HUMAN RIGHTS LAW, ALL AS AMENDED, AND YOU, ON BEHALF OF THE KANTOR
RELEASORS, FURTHER RELEASE AND WAIVE ANY OTHER CLAIM OR CAUSE OF ACTION
RECOGNIZED IN LAW OR IN EQUITY THAT YOU HAD OR NOW HAVE AGAINST THE CACHE
RELEASED PARTIES OCCURRING FROM THE

 

4

--------------------------------------------------------------------------------


 


BEGINNING OF TIME THROUGH THE DATE YOU EXECUTE THIS AGREEMENT.  NOTHING IN THIS
AGREEMENT SHALL AFFECT YOUR RIGHTS UNDER THIS AGREEMENT OR UNDER ANY COMPANY
BENEFIT PLANS IN WHICH YOU ARE VESTED.  NOTWITHSTANDING THE FOREGOING, THIS
PARAGRAPH SHALL NOT EXTEND TO AND WILL NOT RELEASE ANY CLAIMS THAT HAVE ARISEN
OR ARISE FROM (I) THE BREACH OF THIS AGREEMENT, OR (II) BREACHES OF THE
REPRESENTATIONS AND WARRANTIES CONTAINED IN THE ASSET PURCHASE AGREEMENT.


 


(B)   RELEASE BY THE COMPANY.  IN CONSIDERATION OF THE BENEFITS SET FORTH
HEREIN, AND OTHER GOOD AND VALUABLE CONSIDERATION THAT THE COMPANY AGREES IT
WOULD NOT BE ENTITLED TO WITHOUT EXECUTING THIS AGREEMENT, THE COMPANY, ON
BEHALF OF ITSELF AND ITS PARENTS, SUBSIDIARIES, AFFILIATES, SUCCESSORS AND
ASSIGNS (THE “CACHE RELEASORS”), TO THE EXTENT LEGALLY AUTHORIZED TO DO SO,
HEREBY IRREVOCABLY GENERALLY RELEASES AND WAIVES (GIVES UP) ANY AND ALL
COMPLAINTS, GRIEVANCES, CLAIMS, CAUSES OF ACTION OR THE LIKE THAT IT HAD, NOW
HAS OR MAY HAVE IN THE FUTURE AGAINST YOU, YOUR HEIRS, EXECUTORS, ASSIGNS,
REPRESENTATIVES, AGENTS AND ATTORNEYS WHICH ARE IN ANY WAY CONNECTED WITH, OR IN
ANY WAY ARISE OUT OF OR RELATE TO, ANY CAUSE WHATSOEVER, FROM THE BEGINNING OF
TIME TO THE DATE THE COMPANY EXECUTES THIS AGREEMENT, INCLUDING, BUT NOT LIMITED
TO, ANY AND ALL MATTERS RELATING TO YOUR EMPLOYMENT AND/OR TERMINATION OF
EMPLOYMENT WITH THE COMPANY.  NOTWITHSTANDING THE FOREGOING, THIS PARAGRAPH
SHALL NOT EXTEND TO AND WILL NOT RELEASE ANY CLAIMS THAT HAVE ARISEN OR ARISE
FROM (I) YOUR FRAUDULENT CONDUCT, CRIMINAL CONDUCT, OR VIOLATION OF ANY LAW,
(II) YOUR BREACH OF THIS AGREEMENT, (III) CLAIMS REFERENCED IN PARAGRAPH 3(C) OF
THIS AGREEMENT OR (IV) BREACHES OF THE REPRESENTATIONS AND WARRANTIES CONTAINED
IN THE ASSET PURCHASE AGREEMENT.


 


6.     NO PENDING CLAIMS.  YOU REPRESENT AND WARRANT THAT NO ACTION, SUIT OR
PROCEEDING HAS BEEN COMMENCED AGAINST THE CACHE RELEASED PARTIES BY THE KANTOR
RELEASORS OR ON BEHALF OF THE KANTOR RELEASORS, AND THAT YOU KNOW OF NO CLAIM
AGAINST THE CACHE RELEASED PARTIES AS OF THE DATE YOU EXECUTE THIS AGREEMENT. 
THE COMPANY REPRESENTS AND WARRANTS THAT NO ACTION, SUIT OR PROCEEDING HAS BEEN
COMMENCED AGAINST YOU BY THE CACHE RELEASORS OR ON BEHALF OF THE CACHE
RELEASORS, AND THAT THE COMPANY KNOWS OF NO CLAIM AGAINST YOU AS OF DATE THE
COMPANY EXECUTES THIS AGREEMENT.


 


7.     NON-ADMISSION; INADMISSIBILITY.  THIS AGREEMENT AND THE PERFORMANCE OF
THE ACTIONS REQUIRED BY THIS AGREEMENT SHALL NOT CONSTITUTE, OR IN ANY MANNER BE
CONSTRUED AS, AN ADMISSION BY YOU OR THE COMPANY THAT ANY ACTION EITHER PARTY
TOOK WITH RESPECT TO THE OTHER WAS WRONGFUL, UNLAWFUL OR IN VIOLATION OF ANY
LOCAL, STATE OR FEDERAL ACT, STATUTE, OR CONSTITUTION OR SUSCEPTIBLE OF
INFLICTING ANY DAMAGES OR INJURY ON THE OTHER.  THE PARTIES EXPRESSLY DENY ANY
SUCH WRONGDOING, VIOLATION, OR LIABILITY FOR ANY AND ALL CLAIMS ASSERTED BY THE
OTHER.  THIS AGREEMENT IS ENTERED INTO SOLELY TO RESOLVE ALL MATTERS RELATED TO
OR ARISING OUT OF YOUR EMPLOYMENT WITH THE COMPANY AND THE CESSATION THEREOF. 
NEITHER THIS AGREEMENT NOR THE FACT OF ITS EXECUTION MAY BE USED AS EVIDENCE IN
ANY ACTION OR PROCEEDING OF ANY NATURE BY ANYONE FOR ANY PURPOSE EXCEPT TO
ENFORCE ITS TERMS.


 


8.     EMAIL TO COMPANY EMPLOYEES.  THE COMPANY AGREES TO SEND AN EMAIL,
SUBSTANTIALLY IN THE FORM ATTACHED HERETO AS EXHIBIT A, ON YOUR BEHALF TO THE
EMPLOYEES IN THE COMPANY’S NEW YORK CORPORATE OFFICE.


 


9.     ENTIRE AGREEMENT.  IT IS MUTUALLY UNDERSTOOD AND AGREED THAT THIS
AGREEMENT AND THE ASSET PURCHASE AGREEMENT (ONLY TO THE EXTENT THAT IT DOES NOT
CONFLICT WITH THIS

 

5

--------------------------------------------------------------------------------


 


AGREEMENT) CONSTITUTE THE ENTIRE UNDERSTANDING BETWEEN YOU AND THE COMPANY
RELATING TO THE SUBJECT MATTER OF THIS AGREEMENT AND SUPERSEDE ANY AND ALL PRIOR
AGREEMENTS OR UNDERSTANDINGS BETWEEN YOU AND THE COMPANY ARISING OUT OF OR
RELATING TO YOUR EMPLOYMENT WITH THE COMPANY AND THE CESSATION THEREOF.


 


10.   CHOICE OF LAW; VENUE.  THE LAWS OF THE STATE OF NEW YORK SHALL GOVERN THE
VALIDITY OF THIS AGREEMENT, THE CONSTRUCTION OF ITS TERMS AND THE INTERPRETATION
OF THE RIGHTS AND DUTIES OF THE PARTIES HERETO.  FOR PURPOSES OF ANY ACTIONS OR
PROCEEDINGS RELATED TO THIS AGREEMENT OR YOUR EMPLOYMENT WITH THE COMPANY THE
PARTIES AGREE TO SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL
COURTS OF NEW YORK, NEW YORK COUNTY.


 


11.   CHANGES OR MODIFICATIONS.  THIS AGREEMENT MAY NOT BE CHANGED OR MODIFIED
EXCEPT BY WRITING SIGNED BY BOTH YOU AND AN AUTHORIZED REPRESENTATIVE OF THE
COMPANY.  THE FAILURE OF A PARTY TO INSIST UPON STRICT ADHERENCE TO ANY TERM OF
THIS AGREEMENT ON ANY OCCASION SHALL NOT BE CONSIDERED A WAIVER THEREOF OR
DEPRIVE THAT PARTY OF THE RIGHT THEREAFTER TO INSIST UPON STRICT ADHERENCE TO
THAT TERM OR ANY OTHER TERM OF THIS AGREEMENT.


 


12.   EFFECTIVE DATE.


 


(A)   THIS AGREEMENT IS VALID ONLY IF SIGNED BY YOU AND RETURNED TO THE COMPANY
WITHIN TWENTY-TWO (22) DAYS OF THE DATE YOU RECEIVE THIS AGREEMENT.  YOU HAVE
SEVEN (7) DAYS FOLLOWING THE DATE YOU SIGN THIS AGREEMENT DURING WHICH TO REVOKE
IT, BY DELIVERING A WRITTEN NOTICE OF REVOCATION TO MAGGIE FEENEY, CACHE, INC.,
1440 BROADWAY, 5TH FLOOR, NEW YORK, NY, 10018.  TO BE EFFECTIVE, SUCH REVOCATION
MUST BE RECEIVED BY MAGGIE FEENEY NO LATER THAN 11:59 P.M. (NEW YORK CITY TIME)
ON THE SEVENTH (7TH) CALENDAR DAY FOLLOWING YOUR EXECUTION THIS AGREEMENT. 
PROVIDED THAT IT IS NOT REVOKED, THIS AGREEMENT WILL BE EFFECTIVE ON THE EIGHTH
(8TH) DAY FOLLOWING THE COMPANY’S RECEIPT OF THE VALID AGREEMENT SIGNED BY YOU
(THE “EFFECTIVE DATE”).


 


(B)   YOU ACKNOWLEDGE THAT THE COMPANY HAS PROVIDED YOU WITH AT LEAST TWENTY-ONE
(21) DAYS FROM THE DATE UPON WHICH THIS AGREEMENT IS DELIVERED TO YOU WITHIN
WHICH TO CONSIDER THE TERMS AND EFFECT OF THIS AGREEMENT.  YOU AGREE THAT ANY
CHANGES MADE TO THE AGREEMENT FROM THE TIME IT WAS FIRST OFFERED TO YOU, WHETHER
MATERIAL OR IMMATERIAL, DO NOT RESTART THE RUNNING OF THE 21-DAY PERIOD.  IF YOU
ELECT TO EXECUTE THIS AGREEMENT BEFORE THE EXPIRATION OF THE 21-DAY PERIOD, YOU
ACKNOWLEDGE THAT YOU HAVE CHOSEN, OF YOUR OWN FREE WILL WITHOUT ANY DURESS, TO
WAIVE YOUR RIGHT TO THE FULL TWENTY-ONE (21) DAYS.


 


(C)   THE COMPANY HEREBY ADVISES YOU TO CONSULT WITH AN ATTORNEY PRIOR TO
SIGNING THIS AGREEMENT.


 


13.   ACKNOWLEDGEMENTS.  BY SIGNING THIS AGREEMENT, IT IS ACKNOWLEDGED THAT:


 


(A)   THE PARTIES HAVE READ THIS AGREEMENT;


 


(B)   YOU UNDERSTAND AND KNOW THAT YOU ARE GIVING UP IMPORTANT RIGHTS, INCLUDING
BUT NOT LIMITED TO RIGHTS UNDER THE ACTS, STATUTES, CODES, ORDINANCES, RULES AND
LAWS SET FORTH IN

 

6

--------------------------------------------------------------------------------


 


PARAGRAPH 5(A) OF THIS AGREEMENT, AND ANY OTHER CONSTITUTIONAL, STATUTORY COMMON
LAW RIGHTS AND PRIVILEGES;


 


(C)   YOU UNDERSTAND THAT AS A RESULT OF ENTERING INTO THIS AGREEMENT YOU WILL
NOT HAVE THE RIGHT TO ASSERT THAT THE COMPANY UNLAWFULLY TERMINATED YOUR
EMPLOYMENT OR VIOLATED ANY RIGHTS IN CONNECTION WITH YOUR EMPLOYMENT;


 


(D)   EXCEPT AS SET FORTH HEREIN, NO PROMISES OR INDUCEMENTS FOR THIS AGREEMENT
HAVE BEEN MADE, AND THE PARTIES ARE ENTERING INTO THIS AGREEMENT WITHOUT
RELIANCE UPON ANY STATEMENT OR REPRESENTATION BY ANY OF THE PARTIES OR ANY OTHER
PERSON, CONCERNING ANY FACT MATERIAL HERETO;


 


(E)   THE PARTIES AGREE TO EVERYTHING CONTAINED IN THIS AGREEMENT; AND


 


(F)    THE PARTIES ARE SIGNING THIS AGREEMENT KNOWINGLY, VOLUNTARILY, AND FREE
OF ANY DURESS.


 


14.   SEVERABILITY.  IT IS THE INTENT OF THE PARTIES THAT THE PROVISIONS OF THIS
AGREEMENT BE ENFORCED TO THE FULLEST EXTENT PERMITTED BY LAW.  IN CASE ANY
PROVISION OF THIS AGREEMENT SHALL BE DECLARED BY AN ARBITRATOR OR A COURT OF
COMPETENT JURISDICTION TO BE INVALID, ILLEGAL OR UNENFORCEABLE AS WRITTEN, THE
PARTIES AGREE THAT THE COURT SHALL MODIFY AND REFORM SUCH PROVISION TO PERMIT
ENFORCEMENT TO THE GREATEST EXTENT PERMITTED BY LAW.  IN ADDITION, IF ANY
PROVISION OF THIS AGREEMENT SHALL BE DECLARED INVALID, ILLEGAL OR UNENFORCEABLE,
THE VALIDITY, LEGALITY AND ENFORCEABILITY OF THE REMAINING PROVISIONS OF THIS
AGREEMENT SHALL IN NO WAY BE AFFECTED OR IMPAIRED THEREBY.

 

7

--------------------------------------------------------------------------------


 

If this Agreement is acceptable to you, please sign it and return it to Maggie
Feeney within time frame specified in Paragraph 12.

 

 

 

Sincerely yours,

 

 

 

 

 

/s/ Thomas E. Reinckens

 

Thomas E. Reinckens

 

Chief Executive Officer

 

Agreed and Accepted on this 23 day of Sept. 2009

 

 

/s/ Adrienne Kantor

 

Adrienne Kantor

 

 

 

 

Adrienne Victoria, Inc.

 

By: 

/s/ Adrienne Kantor

 

 

Name: Adrienne Kantor

 

 

Title: President

 

 

 

 

Adrienne Victoria Designs, Inc.

 

By: 

/s/ Adrienne Kantor

 

 

Name: Adrienne Kantor

 

 

Title: President

 

 

8

--------------------------------------------------------------------------------